Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted June 24th, 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuda (US 2015/0195460).
Regarding claim 1, Yasuda discloses a lens driving device (Figs. 1-4), comprising:
a case (107) having an accommodation space; and
a lens module (101, 102, 103) accommodated in the accommodation space,
wherein the lens module comprises:
a lens (101); a lens holder receiving the lens (102);
a support frame (103), support members (1034, 1061), and an electromagnetic driving device (1082, 1081, 1092, 1091), for freely rotating the lens holder in a direction orthogonal to an optical axis direction (as shown in Fig. 4); and
a base for fixing a circuit board (107),
wherein the electromagnetic driving device is arranged on the lens holder (as shown in Figs. 1 and 2) and the base for fixing the circuit board (as shown in Figs. 1 and 2), and is arranged adjacent to a level of a center of gravity of the lens module (as shown in Figs. 1 and 2), and
wherein the lens module has different movement axes in a plane and is rotatable freely relative to the base for fixing the circuit board (as shown in Figs. 1 and 2).
Regarding claim 2, Yasuda further discloses wherein the support members are shaft pins, and at least four shaft pins are provided (as shown in Figs. 1 and 2, the fourth support members are shaft pins).
Regarding claim 3, Yasuda further discloses wherein the base for fixing the circuit board (107) has a groove (1071) used for rotation in a plane along different movement axes (as shown in Fig. 4).
Regarding claim 4, Yasuda further discloses wherein the electromagnetic driving device comprises magnets fixed to the lens module (as shown in Figs. 1 and 2) and driving coils fixed to the base for fixing the circuit board (as shown in Figs. 1 and 2).
Regarding claim 7, Yasuda further discloses further comprising:
a magnetic yoke support frame (1032); and
magnetic yokes (1082, 1092) installed to the magnetic yoke support frame and configured to act on the electromagnetic driving device (as shown in Figs. 1 and 2).
Regarding claim 8, Yasuda further discloses wherein each of the driving coils (1092, 1081) is arranged at an outer side of a respective one of the magnets (as shown in Figs. 1 and 2), and the driving coils are configured to clamp the magnets with respect to an optical axis and generate an electromagnetic effect (as shown in Figs. 1 and 2).
Regarding claim 9, Yasuda further discloses a camera ([0002], “a digital camera or a digital video camera”), comprising the lens driving device (as shown in Figs. 1 and 2).
Regarding claim 10, Yasuda further discloses a portable electronic apparatus, comprising the camera ([0002], “a digital camera or a digital video camera”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (US 2015/0195460) in view of Oh (US 2022/0137486), further in view of Lin (CN 103913825, as evidenced by the machine translation).
Regarding claim 5, Yasuda discloses as is set forth in claim 1 rejection above but does not specifically disclose wherein the case comprises a fixing base and a cover, wherein the fixing base and the cover form the accommodation space. 
However Oh, in the same field of endeavor because both teach a lens driving device, teaches wherein the case (Fig. 2, 500, 110) comprises a fixing base (110) and a cover (500), wherein the fixing base and the cover form the accommodation space (as shown in Fig. 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the lens driving device of Yasuda with the wherein the case comprises a fixing base and a cover, wherein the fixing base and the cover form the accommodation space as taught by Oh, for the purpose of shielding the lens device. 
Modified Yasuda does not specifically disclose wherein the fixing base is provided with second repulsive force magnets that attract in a supporting direction and are limited in position, and wherein the lens module is provided with first repulsive force magnets arranged in a direction orthogonal to an optical axis.
However Lin, in the same field of endeavor because both teach a lens driving device, teaches wherein the fixing base (Figs. 1-2, 12) is provided with second repulsive force magnets (121) that attract in a supporting direction and are limited in position (as shown in Figs. 1-2), and wherein the lens module (11) is provided with first repulsive force magnets (111) arranged in a direction orthogonal to an optical axis (as shown in Figs. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the lens driving device of Yasuda in view of Oh with the wherein the fixing base is provided with second repulsive force magnets that attract in a supporting direction and are limited in position, and wherein the lens module is provided with first repulsive force magnets arranged in a direction orthogonal to an optical axis as taught by Lin, for the purpose of improving the stabilization of the lens device. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (US 2015/0195460) in view of Oh (US 2022/0137486), further in view of Lin (CN 103913925, as evidenced by the machine translation) and Minamisawa (US 2020/0314302).
Regarding claim 6, modified Yasuda discloses as is set forth in claim 5 rejection above but does not specifically disclose the first repulsive force magnets are arranged at the lens holder.
However Lin, in the same field of endeavor because both teach a lens driving device, teaches the first repulsive force magnets (Fig. 2, 111) are arranged at the lens holder (111 are located at the lens holder 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the lens driving device of Yasuda in view of Oh and further in view of Lin with the first repulsive force magnets are arranged at the lens holder as taught by Lin, for the purpose of improving the stabilization of the lens device. 
Modified Yasuda does not specifically disclose wherein the lens holder has holes for fixing the support members.
However Minamisawa, in the same field of endeavor because both teach a lens driving device, teaches wherein the lens holder (Fig. 7, 25) has holes (65) for fixing the support members (41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the lens driving device of Yasuda in view of Oh and further in view of Lin and Minamisawa with the wherein the lens holder has holes for fixing the support members as taught by Minamisawa, for the purpose of improving the stabilization of the lens device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        2 November 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872